Citation Nr: 1147320	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, to include chloracne and cystic acne, as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, paranoid schizophrenia, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1974 and from December 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The new and material evidence claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2000, the RO denied entitlement to service connection for hepatitis C.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the June 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, and raises a reasonable possibility of substantiating the claim.

3.  In July 1983, the RO denied entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  The Veteran did not perfect an appeal of that decision.

4.  Evidence received since the July 1983 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, and does not raise a reasonable possibility of substantiating the claim.

5.  The evidence of record does not show that the Veteran hepatitis C had its onset in or is related to the Veteran's military service.    

6.  The evidence of record does not show that the Veteran's hypertension had its onset in or is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision which denied the claim for service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has been received subsequent to the June 2000 rating decision to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The July 1983 rating decision which denied the claim for service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

4.  New and material evidence has not been received subsequent to the July 1983 rating decision to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2004, March 2007, and June 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the March 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

In regards to the skin disorder claim, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  The Board notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  However, the Veteran has not presented any new and material evidence to support his claim that he has a skin disorder attributable to his service.  As such, a VA examination shall not be provided in regards to these claims.

Additionally, VA examinations were not conducted for hypertension claim or the claim for hepatitis C reopened in the decision below.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the Veteran's service treatment records are entirely negative for any indication of any hepatitis or blood pressure disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that he currently has hepatitis and hypertension diagnoses, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between these disorders and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled as VA and private medical records, relevant to his claims have been requested and associated with the claims file.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for New and Material Evidence and Service Connection

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for hepatitis C and a skin disorder, and that the evidence is otherwise sufficient to award service connection for these disabilities.

The RO does appear to have reopened the Veteran's skin disorder claim, as reflected in the July 2007 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Initially, the Board notes that the Veteran's claim for service connection for hepatitis C was denied by way of the June 2000 rating decision on the basis the claim was not well grounded.  However, the President of the United States signed into law in November 2000 The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (2000) which introduced several fundamental changes into the VA adjudication process, to include the elimination of the concept of a well grounded claim.  In view of the fact that service connection claims are now initially adjudicated directly on the merits, the standard for determining whether new and material evidence exists to reopen the claim is relatively low under the circumstances of this case.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Also applicable to this claim are the following provisions relating generally to service connection claims.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more and manifested a chronic disease, such cardiovascular-renal disease, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed to be due to herbicide exposure if certain requirements are satisfied.  First, the Veteran must have been exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307(a)(6), 3.306(e).  "Herbicide agent" specifically "means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975."  38 C.F.R. § 3.307(a)(6).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between these dates.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Second the Veteran 


must manifest either (1) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a compensable degree of 10 percent or more within one year of the last date on which he had in-service exposure to the herbicide agent or (2) AL amyloidosis, diabetes mellitus, type II, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas to a compensable degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective October 30, 2010, 38 C.F.R. § 3.309(e) was amended to allow service connection based on herbicide exposure to be presumed for three new conditions:  ischemic heart disease, Parkinson's disease and chronic B-cell leukemia sot include hairy cell leukemia.  75 Fed. Reg. 53202 (August 31, 2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.


Hepatitis C

The claims file reflects that the Veteran's claim for service connection for hepatitis C was previously denied by way of the June 2000 RO rating decision.  In denying the claim, the RO noted that although the Veteran's private treatment records showed that he was diagnosed with hepatitis C, his service treatment records were negative for treatment, complaints, or a diagnosis of a hepatitis condition.  At the time of the June 2000 rating decision, the claims file included the following:  the Veteran's DD 214, which revealed that he served as a chemical worker; the Veteran's service treatment records, which were negative for reports or a diagnosis of a hepatitis disorder; a December 1996 private treatment record, which showed that the Veteran was diagnosed with hepatitis B and C and documented his report attributing his diagnoses to a blood transfusion in 1984; a September 1997 letter from the Veteran's private physician, which revealed that he was diagnosed with hepatitis C in February 1997 and included the physician's comment that he was unable to comment regarding any chemical injuries to the Veteran's liver; an April 1983 VA Agent Orange examination report; additional private and VA medical records showing treatment for unrelated conditions; and the Veteran's contentions of being exposed to Agent Orange.  

In August 2004, the Veteran filed his application to reopen the previously denied claim for service connection for hepatitis C.  At the time of his application, the claims file included the Veteran's private and VA treatment records, which further confirmed his hepatitis C diagnosis.  Included in these records was an August 2002 VA treatment record documenting his report of receiving a blood transfusion in 1974.  Also of record was a February 2003 VA treatment record documenting his report of receiving a blood transfusion in 1975 during his military service.  In May 2008, he reiterated his report of receiving a blood transfusion while he was on active duty.  

Subsequently, the Veteran's additional VA and private treatment records were associated with the claims file.  These records show treatment for unrelated disorders.


In his May 2007 Notice of Disagreement, the Veteran reiterated his contention that service connection is warranted for his currently diagnosed hepatitis C.  He asserted that he was exposed to Agent Orange and other chemicals while on active duty due to his service as a chemical worker.  The Veteran attributed his hepatitis C to the claimed in-service Agent Orange exposure.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for hepatitis C.  The new evidence, in part, consists of the Veteran's competent lay statements that the claimed disorder is related to in-service blood transfusions.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes competent evidence as to whether the Veteran's current hepatitis C may be related to an in-service occurrence, evidence which was not of record at the time of the June 2000 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for hepatitis C (i.e. evidence of an in-service occurrence and a currently diagnosed hepatitis C condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for hepatitis C is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  

Skin Disorder

In a July 1983 rating decision, the RO denied the Veteran's claim for service connection for residuals of exposure to Agent Orange, to include a facial skin disorder.  In denying the claim, the RO noted that the Veteran had undergone a VA Agent Orange examination and that the medical evidence showed that he was diagnosed with acne, folliculitis.  However, the RO determined that the medical evidence did not show that the Veteran was diagnosed with a disorder presumed to have been caused by Agent Orange exposure.  At the time of the July 1983 rating decision, the claims file included the following:  the Veteran's DD 214 showing that he served as a chemical worker; the Veteran's service treatment records, including the October 1975 separation report of medical examination showing that the clinical examination of the Veteran's skin was normal; an April 1983 VA Agent Orange examination showing that he was diagnosed with cystic acne; an April 1983 VA dermatology consult record showing that the Veteran was diagnosed with cystic acne, and the examiner's conclusion that there was "no definitive way to implicate Agent Orange...no chloracne"; a May 1983 letter from a VA medical facility indicating that the VA Agent Orange examination revealed a diagnosis of cystic acne; a VA treatment record showing that he was diagnosed with acne/folliculitis, excoriation in July 1983; and the Veteran's lay statements that his skin disorder was related to in-service exposure to Agent Orange.

Following the July 1983 rating decision, additional VA and private treatment records were associated with the claims file.  A December 1996 private treatment record shows that the physical examination of the Veteran's skin was negative for evidence of adenopathy, rash, or vascular spiders.  Similarly, a December 1999 private treatment record shows no evidence of urticarias, eruptions, or skin lesions during a physical examination.  A May 2007 VA treatment report documents his report of experiencing a rash after taking prescription medication.  A November 2007 VA treatment record documents the Veteran's report of having chloracne due to herbicide exposure. 

The Veteran filed his application to reopen the claim for service connection for a skin disorder in June 2007.  He claimed that he was diagnosed with chloracne due to exposure to Agent Orange.  The Veteran explained that he served as a chemical, biological, and radiological warfare decontamination specialist during his military service and that he was responsible for decontaminating equipment used in Vietnam.  He essentially asserted that he was exposed to Agent Orange due to this service.

In March 2009, the Veteran submitted articles and a transcript of Congressional testimony regarding the military's use of Agent Orange.  He also submitted a copy of the May 1983 letter from the VA medical facility, in which he was noted to have a diagnosis of cystic acne.

Based on the foregoing, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a skin disorder, to include as due to herbicide exposure.  Evidence added to the file subsequent to the July 1983 rating decision includes medical evidence of limited treatment for skin symptomatology, VA medical records documenting the Veteran's claims that he currently has a skin disorder related to in-service exposure to Agent Orange and the Veteran's lay statements in this same vain.  However, such evidence is essentially duplicative of lay history and accounts previously provided by the Veteran, which were of record at the time of the July 1983 rating decision.  Specifically, that history was provided by the Veteran as shown in April 1983 VA Agent Orange examination report.  Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 9Fed. Cir. 2000).

Also added to the file since the July 1983 rating decision was the May 2007 VA treatment record showing that the Veteran was treated for a rash after using prescription medication.  While the Veteran was treated at that time for his skin symptomatology, there was no indication of any a diagnosed skin disorder, or an etiological relationship between the reported symptomatology and his military service.  Hence, this evidence while new, is not material.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Also added to the file since the July 1983 rating action are the articles and Congressional testimony transcript regarding the military use of Agent Orange.  This evidence may be considered "new" in that it was not of record at the time of the July 1983 rating decision; however, the evidence is not material in that, by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Here, the Board points out that the articles and transcript does not discuss any particular medical disorders related to Agent Orange exposure.  To the extent that the Veteran argues to the contrary, the Board notes that medical fact sheets and web sites, as well as articles or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. app. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The evidence submitted in this case was not accompanied by any competent evidence or opinion and does not in any way relate to the facts specific to the Veteran's case.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service). For the reasons explained above, the aforementioned evidence although new, is not material.

As noted above, the claims file primarily consists of the Veteran's lay statements that he currently has a skin disorder that is related to his military service.  While the Board is sympathetic to the Veteran's own statements regarding his condition and his military service, and believes that he is competent to report his current symptomatology, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Therefore, while the Veteran's lay statements are presumed credible, they do not raise a reasonable possibility of substantiating the claims for service connection for a skin disorder, as they are not considered competent evidence of a nexus between the claimed disability and service.  See Id; see also Justus v. Principi, 3 Vet. App. 510, 512- 13 (1992) (in determining whether evidence is new and material, the credibility of the evidence is generally presumed).  The Board also notes that in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  To the extent that such contentions are essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that new contentions and arguments have been raised since the July 1984 rating decision, the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C.A. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Consistent with the aforementioned Court decisions, the Veteran's lay statements and testimony regarding medical causation do not constitute new and material evidence to warrant reopening.

Significantly, since the July 1983 rating action, no new and material evidence has been added to the file which in any way establishes or even suggests that an etiological relationship exists between currently claimed skin disorder and the Veteran's military service, to include any exposure to Agent Orange.  Accordingly, the Board finds that the evidence presented subsequent to the July 1983 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for a skin disorder.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection for Hepatitis C

As discussed above, the Veteran essentially claims that his currently diagnosed hepatitis C disorder is related to his military service.  He asserts that his hepatitis C is due to in-service blood transfusions.  He has also attributed his disorder to in-service exposure to Agent Orange.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal must be denied.

The Veteran's DD 214 confirms his service in the United States Army.  This record lists his military occupational specialty as a chemical worker.  There is no indication from this record that the Veteran had any foreign service or that he received any awards or decorations indicative of combat.

The Veteran's service treatment records have been reviewed and are negative for symptomatology or diagnoses related to a hepatitis disorder.  There is no indication from the service treatment records that the Veteran received a blood transfusion while on active duty.  The October 1975 separation report of medical examination reveals that the clinical evaluation of the endocrine system was normal.  

A December 1996 private treatment record shows that the Veteran was diagnosed with hepatitis C.  He denied a history of any associated risk factors.  He reported that he may have received a blood transfusion during a bunionectomy in 1984.  

In support of his claim, the Veteran submitted letters dated in September 1997 and July 1999 from his private physician, M.R.F., M.D.  The physician confirmed that the Veteran had chronic hepatitis C and that he had treated the Veteran since 1997.  In the September 1997 letter, Dr. M.R.F. stated that he could not comment with regards to any chemical injury the Veteran may have sustained to his liver.  

VA treatment records associated with the claims file reflect the Veteran's history of a hepatitis C diagnosis.  In August 2002, he reported that his associated risk factors included having received a blood transfusion in 1974.  A February 2003 treatment record documents his report of receiving a blood transfusion while in the military in 1975.  In May 2008, the Veteran reported that injured while serving in Cambodia when a chemical truck turned over; he claimed that he was given a blood transfusion due to his injuries and attributed the blood transfusion to his hepatitis C diagnosis.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hepatitis C.  The Board recognizes the medical evidence shows that the Veteran was diagnosed with hepatitis C in 1996.  However, the preponderance of the evidence, as discussed below, does not indicate that the diagnosed disorder is an in-incident or that the disorder is otherwise related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

As an initial matter, the Board acknowledges the Veteran's claims that his hepatitis C is related to in-service exposure to Agent Orange.  The Board emphasizes that hepatitis C is not included among the listed disorders for which a causal connection to herbicide exposure is presumed.  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Therefore, service connection cannot be granted for the Veteran's hepatitis C as presumptively due to herbicide exposure.

The Veteran primarily maintains that his hepatitis C is attributable to a blood transfusion he received while on active duty service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., undergoing a medical procedure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he received a blood transfusion during his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his hepatitis C is attributable to an in-service blood transfusion to be credible.  The Board finds that while the Veteran reported that he received a blood transfusion while in service is competent, the Board finds that such assertions lack credibility.  Indeed, the Veteran himself initially reported in December 1996 that his diagnosis was possibly attributable to a blood transfusion he may have received during a 1984 bunionectomy surgery.  It was not until after he filed his claim for service connection that he alleged that he received a blood transfusion while he was on active duty.  The Board also notes his May 2008 report of receiving a blood transfusion due to injuries he sustained during service in Cambodia.  As highlighted above, there is no indication that the Veteran had any foreign service while he was on active duty, to include any service in Cambodia.  Moreover, his service treatment records are entirely negative for evidence that he received a blood transfusion at any time during his military service.  The Board finds the service treatment and personnel records to carry far more weight of credibility and probative value that the Veteran's statements concerning the whether his hepatitis C is related to an in-service incident.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, the Board finds that the Veteran's inconsistent statements as to the date that he received the alleged blood transfusion to further discount the credibility of the Veteran's statement of an in-service occurrence.  As previously noted, he initially reported in December 1996 that he received a blood transfusion in 1984, nearly ten years following his discharge from service.  Later, he reported in August 2002 that he received a blood transfusion while in the military in 1974.  He changed this account in February 2003, at which time he reported that the blood transfusion occurred in 1975.   Essentially, the Veteran's report of an in-service blood transfusion is contradicted by his own lay statements and the medical record. Thus, his account as to an in-service incident responsible for his hepatitis C disorder is not credible in this instance.

As noted above, entitlement to service connection requires not only an in-service occurrence, but also a medical opinion relating the claimed disorder to the in-service disease or illness.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  Neither has occurred in this case.  Again, the Board highlights that the Veteran's service treatment records are negative for evidence of a hepatitis condition or a blood transfusion.  Moreover, the evidence of record does not indicate that the disorder is related to in-service herbicide exposure.  The medical evidence does not show diagnoses of hepatitis C until 1996.  Since there is no competent and credible evidence of an in-service occurrence attributable to the claimed disorder, his service treatment records are negative for the a hepatitis diagnosis, and no evidence of hepatitis C is not seen until 1996, there would have to be competent medical evidence linking the claimed disorder to the Veteran's military service and the record does not contain such medical evidence.  Indeed, the medical evidence is negative for a medical opinion relating the diagnosed hepatitis C disorder to the Veteran's military service.  In view of the circumstances, a VA examination is not necessary to obtain an opinion as the etiology of the Veteran's hepatitis C, as the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to his current disorder.

The only evidence linking the Veteran's hepatitis C to his military service is the Veteran's own assertions.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his hepatitis C to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hepatitis C.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Service Connection for Hypertension

The Veteran claims that his currently diagnosed hypertension is related to his military service.  He identifies the onset of his hypertension as occurring while he was on active duty.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection in this instance.  Accordingly, the appeal must be denied.

The Veteran's service treatment records have been reviewed and do not reflect that the Veteran was diagnosed with or treated for hypertension while on active duty.  The December 1974 enlistment report of medical examination shows that the Veteran's systolic blood pressure was 116 and his diastolic blood pressure was 72 (116/72).  The October 1975 separation report of medical examination shows that his systolic blood pressure was 124 and his diastolic blood pressure was 68 (124/68).  On the associated October 1975 separation report of medical examination, the Veteran denied ever having high or low blood pressure.

A December 1996 private treatment record shows that the Veteran was diagnosed with hypertension.

Subsequent VA and private treatment records show treatment for diagnosed hypertension.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  The medical evidence in this case shows that the Veteran was diagnosed with hypertension in December 1996.  There is, however, no evidence that the Veteran suffered from hypertension during his active service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2010).   The Veteran's December 1974 enlistment examination recorded the Veteran's blood pressure as 116 systolic and 72 diastolic, while his October 1975 separation examination recorded the Veteran's blood pressure as 124 systolic and 68 diastolic.  These figures are below the thresholds established by the VA regulation for hypertension.  There is also no evidence that the Veteran was treated for hypertension during his active service.  Thus, the Board finds that the Veteran did not suffer from this condition during his active service.

The Board further highlights that the medical evidence does not show a diagnosis of hypertension until December 1996, which is over twenty years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for his hypertension.   The Veteran's service personnel records confirm that he served as a chemical worker during the Vietnam Era, and he has offered testimony as to his in-service exposure to Agent Orange due to this service.  Given the nature of his military service, it is likely that he may have been exposed to herbicides while on active duty.  Hypertension, however, is not a disability that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e), Note 3 ("For purposes of this section, the term ischemic heart disease does not include hypertension.").  Also, though hypertension is listed among those diseases that may be presumptively service connected if they arise to a compensable degree within one year of service (see 38 C.F.R. § 3.307 and 3.309(a)), the medical evidence shows that the Veteran was not diagnosed with hypertension until ten years after his separation from active duty, in 1982.  Accordingly, the Veteran is not entitled to service connection for this condition on any presumptive basis.

In reaching the above determinations, the Board considered the Veteran's statements that his hypertension disorder is related to his military service.  The Veteran, though, is not competent to comment on issues of medical etiology.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  While the Board will accept the Veteran's contentions as to his symptoms, because the Veteran is not competent to testify as to the etiology of his claimed disability, the Board will not consider his testimony for the purpose of establishing the causation of his hypertension.

In summary, the Board finds that though the Veteran currently suffers from hypertension, there is no evidence that he suffered from this condition during his active service and that there is no medical evidence establishing a nexus between his current condition and his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed, Cir. 2001).  As such, service connection for hypertension is denied.  


ORDER

New and material evidence having been submitted, the claim for service connection for hepatitis C is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having not been submitted, the claim for service connection for a skin disorder, to include as secondary to exposure to Agent Orange is not reopened, and the appeal is denied.

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

By way of brief history, the Veteran's claim for service connection for a psychiatric disorder was initially denied by way of an April 1979 final rating decision.  In denying the claim the RO essentially highlighted that the Veteran's service connection claim was initially denied by way of a June 1978 rating decision, in which the RO determined that there was no evidence a nervous condition in service or within the presumptive period following the Veteran's discharge.  Thus, the RO denied the claim in the 1979 rating action on the basis of new and material evidence having not been submitted.  At the time of the April 1979 rating decision, the claims file included, among other evidence, the Veteran's service treatment records, showing intermittent reports of psychiatric symptomatology.  The claims file also included the Veteran's DD 214, which lists his military occupational specialty as a chemical worker and shows that he was discharged under honorable conditions.

Subsequently, an Authorization for Release of Military and Medical Information form completed by the National Personnel Records Center (NPRC) in October 1989 was associated with the claims file.  NPRC completed the form in response to a request by the Veteran's potential employer.  NPRC reported the dates of the Veteran's military service and reported that he was discharged due to a personality disorder.  However, there is no indication from the Veteran's DD 214 or his service treatment records that he was diagnosed with or discharged due to a personality disorder.  Additionally, the Veteran's service personnel records have not been associated with the claims file.  Thus, it is unclear whether he was diagnosed with a psychiatric disorder while on active duty service.

As an initial matter, the Board highlights that service connection may not be awarded for a personality disorder.  Under VA law, personality disorders are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.  Nevertheless, as indicated above, it is unclear from the available evidence of record whether the Veteran was in fact diagnosed with a psychiatric disorder, other than a personality disorder, at the time nearest his discharge, and if so, whether service connection is warranted in this case.

Given the foregoing, the Board finds that additional development is warranted so that the Veteran's service personnel records may be associated with the claims file.  Such records may prove beneficial in deciding the Veteran's claim, as they may contain information regarding whether the Veteran was diagnosed with a psychiatric disorder while on active duty and whether service connection is warranted/permissible for any diagnosed condition.  As noted above, VA has a duty to assist the Veteran in the development of his claim.  This duty includes making reasonable efforts to help him procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as service personnel records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, when if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  Given the above, the Board directs the RO/AMC to obtain the Veteran's outstanding service personnel records, as these records will prove beneficial in deciding the Veteran's claim.

In the event that additional service records are associated with the claims file, the Board notes that the provisions of 38 C.F.R. § 3.156(c) are potentially applicable in this case.  This regulations provides that if VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.   38 C.F.R. § 3.156(c).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(i).  Thus, the final decision will be reopened and reconsidered, with the possibly of assigning a retroactive evaluation.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2).  (The Board observes that, during the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c))).

In the event that additional service personnel records are associated with the claims file, the RO/AMC must also address whether the Veteran's claim for service connection may be reopened based on new and material evidence under 38 C.F.R. § 3.156(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records through official channels or from any appropriate source.  These records should be associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  If no additional records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

2.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

3.  Following completion of the foregoing, the RO shall readjudicate the Veteran's claim, to include consideration of 38 C.F.R. § 3.156(c).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


